Hy
a

Dock 2609812068

Bk 15589 Pq @367

G372a7s009” “12; 2PM
B z

Record and Return to: Debra L. Anderson

Doonan, Graves & Longoria Register of Deeds

Attn: Janice Geier

100 Cummings Center, 225D

Beverly, Massachusetts 01915

 

A T RTGAGE

Know that, for valuable consideration, Mortgage Electronic Registration Systems, Inc. as nominee
for Taylor, Bean & Whitaker Mortgage Corp., whose address is 1818 Library Street, Suite 300, Reston,
VA 20190 ("ASSIGNOR"), hereby sells, assigns, and transfers to Taylor, Bean & Whitaker Mortgage
Corp., whose address is 1417 North Magnolia Avenue, Ocala, FL, 34475 ("ASSIGNEE"), the Assignor’s
interest in a certain note and mortgage made by Stephen V. Fleurent and Lynn A. Fleurent has been
given (o secure payment of the sum of $327,600.00 and interest, dated December 19, 2007, in York County
Registry of Deeds in Book 15325, Page 549, describing land therein as:

1 Pine Cone Circle, Biddeford, Maine 04005
This assignment is effective as of November 26, 2008.

Mortgage Electronic Registration Systems, Inc. as
nominee for Taylor, Bean & Whitaker Mortgage

Corp., Assignor

G

Dated: March 16, 2009 =e _———S
By: Erta Carter-Shaw
Its: Vice President

CORPORATE ACKNOWLEDGMENT
State of Florida) ch
County of Marion) ss. S

On the 16" day of March in the year 2009 before me, the undersigned, personally appeared Erla
Carter-Shaw, Vice President, personally known to me or proved to me on the basis of satisfactory evidence
to be the individual whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument, the individual, or the person
upon behalf of which the individual acted, executed the instrument, and that such individual made such
appearance before the undersigned in the City of Ocala, County of Marion, in the State of Florida.

 
 

Notary Public
My commission expires: 7ff

 

EXHIBIT

| D
